SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2014 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INTERIM CONSOLIDATED FINANCIAL STATEMENTS Interim Consolidated Balance Sheets As of June 30, 2014, December 31, 2013 and January 1 st , 2013 (Expressed in thousands of Brazilian Reais) Assets Note 06/30/2014 12/31/2013 01/01/2013 Restated Cash and cash equivalents 6,273,862 11,538,241 9,259,265 Investment securities 5 379,938 288,604 476,607 Trade and other receivables 5,433,010 5,490,233 4,264,188 Inventories 6 3,120,458 2,835,643 2,505,463 Taxes receivable 566,001 656,361 116,498 Assets held for sale - - 4,086 Current assets Investment securities 5 70,323 63,796 249,380 Trade and other receivables 2,139,456 2,260,209 1,855,013 Deferred tax assets 7 1,560,626 1,647,765 1,428,662 Taxes receivable 10,910 11,123 12,316 Employee benefits 15,346 23,456 25,480 Investments in associates 45,764 26,451 24,011 Property, plant and equipment 8 13,913,460 14,005,561 12,413,679 Intangible assets 3,237,907 3,213,994 2,936,404 Goodwill 9 26,221,982 27,023,743 26,647,524 Non-current assets Total assets The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Balance Sheets (continued) As of June 30, 2014, December 31, 2013 and January 1 st , 2013 (Expressed in thousands of Brazilian Reais) Equity and Liabilities Note 06/30/2014 12/31/2013 01/01/2013 Restated Trade and other payables 12,071,523 15,270,018 13,693,126 Interest-bearing loans and borrowings 10 869,694 1,040,603 837,772 Bank overdrafts 248,272 - 123 Income tax and social contribution payable 1,112,158 897,076 980,398 Provisions 11 155,055 144,958 137,452 Current liabilities Trade and other payables 1,271,835 1,556,948 3,063,989 Interest-bearing loans and borrowings 10 1,787,039 1,865,242 2,316,242 Deferred tax liabilities 7 1,720,917 2,095,686 1,367,601 Provisions 11 446,674 431,693 518,076 Employee benefits 1,357,273 1,558,261 1,780,908 Non-current liabilities Total liabilities Equity 12 Issued capital 57,131,286 57,000,790 249,061 Reserves 57,163,645 61,220,284 51,649 Carrying value adjustments (77,073,282) (75,228,617) 25,097,150 Retained earnings 3,592,811 - - Equity attributable to equity holders of Ambev Non-controlling interests 1,134,143 1,232,238 12,125,029 Total Equity Total equity and liabilities The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Income Statements For the six and three-month periods ended June 30, 2014 and 2013 (Expressed in thousands of Brazilian Reais) Six-month period ended: Three-month period ended: Note 06/30/2014 06/30/2013 06/30/2014 06/30/2013 Net sales 14 17,222,505 15,402,220 8,177,433 7,570,220 Cost of sales (6,048,980) (5,364,803) (3,040,666) (2,667,024) Gross profit Sales and marketing expenses (4,662,655) (4,086,204) (2,347,222) (2,092,677) Administrative expenses (798,368) (756,832) (354,940) (403,748) Other operating income/(expenses) 15 578,091 624,304 339,813 300,187 Income from operations before special items Special items (13,706) (6,245) (7,139) (5,269) Income from operations Finance cost 16 (1,150,259) (794,136) (573,871) (393,609) Finance income 16 483,436 289,040 275,869 126,271 Net finance cost Share of results of associates 10,170 1,785 2,300 97 Income before income tax Income tax expense 17 (807,827) (1,024,555) (255,971) (523,109) Net income Attributable to: Equity holders of Ambev 4,713,521 2,589,708 2,166,882 1,147,409 Non-controlling interests 98,886 1,694,866 48,724 763,930 Basic earnings per share – common 0.30 0.27 0.14 0.12 Diluted earnings per share– common 0.30 0.26 0.14 0.12 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Comprehensive Income For the six and three-month periods ended June 30, 2014 and 2013 (Expressed in thousands of Brazilian Reais) Six-month period ended: Three-month period ended: 06/30/2014 06/30/2013 06/30/2014 06/30/2014 Net income Items that will not be reclassified to profit or loss: Remeasurement of postemployment benefits (12,069) 463 10,084 463 Items that may be reclassified subsequently to profit or loss: Exchange differences on translation of foreign operations (gains/(losses) (1,359,208) 208,867 (307,053) 66,463 Cash flow hedges – gains/(losses) Recognized in Equity (Cash flow hedge) (179,337) - (240,288) - Removed from Equity and included in profit or loss (177,415) - (21,617) - Deferred income tax variance in Equity 121,925 7,807 103,203 7,807 Total cash flow h edges (234,827) 7,807 (158,702) 7,807 Other comprehensive income Total comprehensive income Attributable to Equity holders of Ambev 3,284,836 2,774,082 1,813,919 1,189,379 Non-controlling interest (78,533) 1,727,629 (53,984) 796,693 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Changes in Equity For the six-month periods ended June 30, 2014 and 2013 (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserve Retained earnings Carrying value adjustments Total Non-controlling interests Total equity At January 1, 2014 - originally issued - Effects of changes in accounting standards (Note 1) (i) - 153,679 153,679 73,618 227,297 At January 1, 2014 - Adjustment - Net income - - - 4,713,521 - 4,713,521 98,886 4,812,407 Other comprehensive income Translation reserves - gains / (losses) - (1,181,456) (1,181,456) (177,752) (1,359,208) Cash flow hedges - gains / (losses) - (234,859) (234,859) 32 (234,827) Actuarial gain / (losses) - (12,370) (12,370) 301 (12,069) Total Comprehensive income - - - Adjustment for changes in accounting standards related to joint ventures (ii) - - - (24,094) 89,367 65,273 - 65,273 Capital increase 130,496 (120,491) - - - 10,005 - 10,005 Effects of adoption predecessor basis of accounting to acquire Cerbuco Brewing Inc. - (505,347) (505,347) 19,543 (485,804) Dividends distributed - - (1,591,164) (1,096,616) - (2,687,780) (39,105) (2,726,885) Interest on shareholder´s equity - - (2,412,165) - - (2,412,165) - (2,412,165) Acquiree shares and result on treasury shares - (6,838) - - - (6,838) - (6,838) Share-based payment - 74,019 - - - 74,019 - 74,019 At June 30, 2014 (i) The Company has applied the predecessor basis of accounting to acquire the control of Cerbuco Brewing Inc. (“Cerbuco”), the holding company that owns controlling interest in Bucanero S.A. (“Bucanero”) , consistent with the accounting practices adopted in Ambev’s corporate restructuring in 2013. (ii) The Company reviewed the consolidation accounting treatment related to its distributors in Canada. In line with IFRS 11 (R) we have applied the equity method. For these distributors, the type of legal entity limits the investor responsibility to the amount invested, thereby the investment was limited to zero and the impact of the negative equity reversal of these companies on December 31, 2013 was booked with counterpart in equity. The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Changes in Equity (continued): For the six-month periods ended June 30, 2014 and 2013 (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserve Retained earnings Carrying value adjustments Total Non-controlling interests Total equity At January 1, 2013 - - Effects of changes in accounting standards (Note 1) (i) - 191.260 191.260 62.631 253.891 At January 1, 2013 - Adjustment - - Net income - - - 367.654 2.222.054 2.589.708 1.694.866 4.284.574 Other comprehensive income Translation reserves - gains / (losses) - 177.676 177.676 31.191 208.867 Cash flow hedges - gains / (losses) - 6.251 6.251 1.556 7.807 Actuarial gain / (losses) - 447 447 16 463 Total Comprehensive income - - - Capital increase 8.206.879 6.774.951 1.431.928 - (16.413.758) - - - Put option to acquire interest in a subsidiary - (20.850) (20.850) - (20.850) Gains/(losses) of controlling interest´s share - (53.145) (53.145) - (53.145) Dividends - - (13.063) - - (13.063) (51.740) (64.803) Share-based payment - 13.989 - - - 13.989 - 13.989 Others capital movements of subsidiary - (1.268.100) (1.268.100) (801.018) (2.069.118) At June 30, 2013 (i) The Company has applied the predecessor basis of accounting to acquire the control of Cerbuco Brewing Inc., the holding company that owns controlling interest in Bucanero S.A. (“Bucanero”) , consistent with the accounting practices adopted in Ambev’s corporate restructuring in 2013, as described in Note 1 (c) consolidated financial statements of December 31, 2013 . (ii) Refers to capital increase through the contribution of shares, as described in Note 1 (c) consolidated financial statements of December 31, 2013 . This increase was performed at cost value, without measuring any capital gain or loss. (iii) Mainly refers to the reflex effects of distribution of results from subsidiary until April, 2013, as result of adoption of the predecessor basis of accounting, as described in Note 1 (c) consolidated financial statements of December 31, 2013 . The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Cash Flow Statements For the six and three-month periods ended June 30, 2014 and 2013 (Expressed in thousands of Brazilian Reais) Six-month period ended: Three-month period ended: Note 06/30/2014 06/30/2013 06/30/2014 06/30/2013 Net income 4,812,407 4,284,574 2,215,606 1,911,339 Depreciation, amortization and impairment 1,087,757 1,044,006 552,930 531,663 Impairment losses on receivables and inventories 34,002 72,641 14,443 32,294 Additions in provisions and employee benefits 80,828 74,378 41,547 25,799 Net finance cost 16 666,823 505,096 298,002 267,338 Loss/(gain) on sale of property, plant and equipment and intangible assets 6,476 (2,599) (1,345) (7,233) Equity-settled share-based payment expense 18 80,655 80,763 36,177 37,837 Income tax expense 17 807,827 1,024,555 255,971 523,109 Share of result of associates (10,170) (1,785) (2,300) (97) Other non-cash items included in the profit (190,807) (74,227) (23,201) (24,640) Cash flow from operating activities before changes in working capital and use of provisions Decrease/(increase) in trade and other receivables (35,319) (45,993) (217,786) (225,901) Decrease/(increase) in inventories (406,289) (291,573) (71,046) 160,026 Increase/(decrease) in trade and other payables (1,311,377) (2,332,305) (116,430) (654,366) Cash generated from operations Interest paid (510,274) (161,815) (247,901) (2,893) Interest received 381,500 187,095 188,831 (35,347) Dividends received 43,814 110,736 30,177 45,185 Income tax paid (1,348,272) (1,909,497) (362,354) (841,192) Cash flow from operating activities Proceeds from sale of property, plant and equipment and intangible assets 59,105 27,209 19,550 19,806 Acquisition of property, plant and equipment and intangible assets 8 (1,996,393) (1,300,955) (1,120,566) (756,594) Acquisition of subsidiaries, net of cash acquired - (169,436) - (106,806) Investment in short term debt securities and net proceeds/(acquisition) of debt securities (98,665) (35,000) 34,558 (113,758) Net proceeds/(acquisition) of other assets 4,737 (1) (155) - Repayments of loans granted Cash flow from investing activities Capital increase and advance for future capital increase 12 132,100 - 130,856 - Share Premium 12 - - 1,631 - Capital increase of non-controlling interests - 152,873 - 687 Proceeds/repurchase of treasury shares 12 (12,973) (8,920) (9,218) (16,603) Proceeds from borrowings 467,344 287,279 214,677 593,595 Repayment of borrowings (1,078,354) (648,494) (519,589) (438,927) Cash net of finance costs other than interests (778,604) (262,515) (470,734) (261,696) Payment of finance lease liabilities (822) (757) (512) (757) Dividends paid (5,991,961) (5,089,009) (2,075,880) (58,513) Cash flow from financing activities Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents (i) at beginning of period Effect of exchange rate fluctuations Cash and cash equivalents (i) at end of period (i) Net of bank overdrafts. The accompanying notes are an integral part of the interim consolidated financial statements. Notes to the interim consolidated financial statements: 1. Corporate information 2. Statement of compliance 3. Summary of significant accounting policies 4. Use of estimates and judgments 5. Investment securities 6. Inventories 7. Deferred income tax and social contribution 8. Property, plant and equipment 9. Goodwill 10. Interest-bearing loans and borrowings 11. Provisions 12. Changes in equity 13. Segment reporting 14. Net Sales 15. Other operating income/(expenses) 16. Finance cost and income 17. Income tax and social contribution 18. Share-based payments 19. Financial instruments and risks 20. Collateral and contractual commitments, advances from customers and others 21. Contingencies 22. Related parties 23. Events after the balance sheet date 1. CORPORATE INFORMATION (a) Description of business Ambev S.A. (referred to as the “Company” or “Ambev S.A.”), headquartered in São Paulo, Brazil, produces and sells beer, draft beer, soft drinks, other non-alcoholic beverages, malt and food in general, by participating either directly or indirectly in other Brazilian-domiciled companies and elsewhere in the Americas. The Company’s direct controlling shareholders are Interbrew International B.V. (“IIBV”) and AmBrew S.A. (“Ambrew”), both subsidiaries of Anheuser -Busch InBev N.V/S.A. (“ABI”). The interim consolidated financial statements were approved by the Board of Directors on July 30, 2014. (b) Major events in 2014: On January 2, 2014, BSA Bebidas Ltda. was merged into Ambev Brasil Bebidas S.A. and, immediately after, the upstream mergers of Old Ambev and Ambev Brasil Bebidas S.A. into Ambev S.A. was approved by the shareholders of each company in Extraordinary General Meeting (EGM) held on such date. As a result, Ambev S.A. received Old Ambev and Ambev Brasil Bebidas S.A.’s assets, rights and liabilities for their book value. Such companies were extinguished, had their shares cancelled, and Ambev S.A. became their successor, according to the law. The net assets incorporated by the Company is as follow: Companhia de Bebidas das Américas S.A. Ambev Brasil Bebidas S.A. BSA Bebidas Ltda. 01/01/2014 01/01/2014 01/01/2014 Assets Current assets 11,027,626 1,133,510 61,324 Non-current assets 47,220,178 4,906,087 2,700 Total assets liabilities Current liabilities 10,258,087 3,059,124 24,737 Non-current liabilities 12,630,565 912,667 5,755 Total liabilities Net assets Old Ambevmerger was concluded with no increase or decreasein Ambev S.A.’sequity or capital stock because Old Ambev wasa wholly-owned subsidiary of Ambev S.A. As a result of Ambev Brasil Bebidas S.A.’s merger, after the merger of BSA Bebidas Ltda., Ambev S.A’s capital stock was increased in R$156,equivalent toAmbev Brasil Bebidas S.A.’s equity held by non-controlling shareholders.Ambev S.A.’s capital stockamounted to R$57,001, which also includes the capital increase approved and ratified by the Board of Directorson October 17, 2013 and December 19, 2013, according to section 8 of Ambev S.A. bylaws and section 168 of Law n. 6,404/76 due to the exercise ofcall options by the beneficiaries of Ambev S.A. stock option plan. On January, 2014, Ambev Luxembourg, a wholly-owned subsidiary of the Company, acquiredABI’s equity interest in Cerbuco Brewing Inc. (“Cerbuco”),who owns interest in Bucanero S.A. (“Bucanero”), leader company in Cuba business beer. With this acquisition, the Company aims to strengthen its leadership in the Caribbean. Consistent with accounting practices adopted in corporate restructuring in 2013, the Company applied the predecessor basis of accounting for this transaction with its parent. As a result of the items above explained, the entries by the adoption of the predecessor basis of accounting are well detailed in the separate balance sheet of the Company: Cerbuco's equity 153,679 191,260 Acquisition of subsidiary 100% 100% Adjustment for adoption of the accounting practice of the previous cost 153,679 191,260 Assigned in the Statement of Shareholders' Equity: Accounting adjustments for transactions between shareholders 153,679 191,260 The impacts of accounting presented above in the income statement of the Company are as follows: Six-month period ended: Three-month period ended: 06/30/2013 06/30/2013 Cerbuco's net income 9,907 5,669 Participação acionária após aquisição 100% 100% Adjustment for adoption of the accounting practice of the previous cost On March 1, 2014, ABI and the Company entered, through its subsidiaries, into licensing agreements by which the Company's subsidiaries related to Canada’s operations acquired the exclusive right to import, sell, distribute and market branded products Corona and related brands, including but not limited Corona Extra , Corona Light , Coronita , Pacifico e Negra Modelo as well as the exclusive license to use the brands related to these products in Canada. The Company recorded intangible assets in the amount of R$150,899 in counterpart of the amount disbursed. 2. STATEMENT OF COMPLIANCE The interim consolidated financial statements have been prepared in accordance with IAS 34 - Interim Financial Reporting as issued by the International Accounting Standards Board (“IASB”). The information does not meet all disclosure requirements for the presentation of full annual financial statements and thus should be read in conjunction with the consolidated financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”) for the year ended December 31, 2013. To avoid duplication of disclosures which are included in the annual financial statements, the following notes were not subject to full filling: (a) Summary of significant accounting policies (Note 3); (b) Special items (Note 8); (c) Payroll and related benefits (Note 9); (d) Additional information on operating expenses by nature (Note 10); (e) Intangible assets (Note 15); (f) Trade and other receivables (Note 19); (g) Cash and cash equivalents (Note 20); (h) Interest-bearing loans and borrowings (Note 22); (i) Employee benefits (Note 23); (j) Trade and other payables (Note 25); (k) Operating leases (Note 28); (l) Contingencies (Note 30); (m) Group Companies (Note 32); (n) Insurance (Note 33). 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES There were no significant changes in accounting policies and calculation methods used for the interim financial statements as of June 30, 2014 in relation to those presented in the financial statements for the year ended December 31, 2013. (a) Basis of preparation and measurement The interim consolidated financial statements are presented in thousands of Brazilian Reais (R$), rounded to the nearest thousand indicated. Depending on the applicable IFRS requirement, the measurement basis used in preparing the financial statements is historical cost, net realizable value, fair value or recoverable amount. Whenever IFRS provides an option between cost of acquisition and another measurement basis (e.g., systematic re-measurement), the cost of acquisition approach is applied. (b) Recently issued IFRS The reporting standards below were published and are mandatory for annual reporting periods after January 1, 2017. There was no early adoption of standards and amendments to standards by the Company. IFRS 9 Financial Instruments: IFRS 9 is the standard issued as part of a wider project to replace IAS 39. IFRS 9 retains but simplifies the mixed measurement model and established two primary measurement categories for financial assets: amortized cost and fair value. The basis of classification depends on the entity’s business model and the contractual cash flow characteristics of the financial asset. IFRS 9 also introduces a new hedge accounting model, together with corresponding disclosures about risk management for those companies applying hedge accounting. Because the impairment phase of the IFRS 9 project has not yet been completed, the IASB decided that the mandatory effective date should be decided upon when the entire IFRS 9 project is closer to completion. In June 2014 IASB issued IFRS 9, which will be effective for annual periods beginning on or afterJanuary 1,2018, with the possibility of early adoption. IFRS 15 Revenue from Contracts with Customers: The core principle of the new standard is for companies to recognize revenue to depict the transfer of goods or services to customers in amounts that reflect the consideration (that is, payment) to which the company expects to be entitled in exchange for those goods or services. The new standard will also result in enhanced disclosures about revenue, provide guidance for transactions that were not previously addressed comprehensively (for example, service revenue and contract modifications) and improve guidance for multiple-element arrangements.
